             Case 1:21-cv-00273-N/A Document 1                    Filed 06/02/21        Page 1 of 7

UNITED STATES COURT OF INTERNATIONAL TRADE                                                             FORM 1

 KEYSTONE AUTOMOTIVE
 OPERATIONS, INC.,

                                     Plaintiff,                                     SUMMONS
             v.
                                                                               CASE NO. 21-00273
 UNITED STATES,
                                     Defendant.

TO:     The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).

                                                              /s/ Mario Toscano
                                                              Clerk of the Court


                                                  PROTEST
                                                           Date Protest
 Port of Entry:    Detroit, Michigan (3801)                                   11/17/2020
                                                           Filed:
 Protest                                                   Date Protest
                   3801-20-106129                                             12/08/2020
 Number:                                                   Denied:

 Importer:         Keystone Automotive Operations, Inc.

 Category of
                   Side Protective Attachments for Vehicles
 Merchandise:


                             ENTRIES INVOLVED IN ABOVE PROTEST
                                            Date of                                                   Date of
   Entry Number        Date of Entry                          Entry Number       Date of Entry
                                          Liquidation                                               Liquidation
   600-0054492-8        06/20/2019        05/22/2020




 Port Director,                                           Eric R. Rock
 U.S. Customs and Border Protection                       Rock Trade Law LLC
 Port of Detroit                                          134 North LaSalle Street, Suite 1800
 2810 B West Fort Street, Suite #123                      Chicago, IL 60602
 Detroit, MI 48216                                        Telephone: (312) 824-6191
                                                          Email: erock@rocktradelaw.com

Address of Customs Port in                                    Name, Address, Telephone Number
Which Protest was Denied                                      and E-Mail Address of Plaintiff’s Attorney
            Case 1:21-cv-00273-N/A Document 1                Filed 06/02/21         Page 2 of 7


                          CONTESTED ADMINISTRATIVE DECISION
                                   Appraised Value of Merchandise

                                       Statutory Basis                           Statement of Value

  Appraised:

  Protest Claim:


                                     Classification, Rate or Amount

                                          Assessed                                  Protest Claim

                                  Paragraph                                   Paragraph
         Merchandise           or Item Number            Rate              or Item Number              Rate

  Side Bars                    8708.29.5060 /            2.5% /             8708.29.5060 /             2.5% /
                                 9903.88.03               25%                 9903.88.45                Free

  Nerf Bars                    8708.29.5060 /            2.5% /             8708.29.5060 /             2.5% /
                                 9903.88.03               25%                 9903.88.45                Free

  Bars                         8708.29.5060 /            2.5% /             8708.29.5060 /             2.5% /
                                 9903.88.03               25%                 9903.88.45                Free




Every denied protest included in this civil action was filed by the same above-named importer, or by an
authorized person in his behalf. The category of merchandise specified above was involved in each entry
of merchandise included in every such denied protest. The issue or issues stated above were common to
all such denied protests. All such protests were filed and denied as prescribed by law. All liquidated
duties, charges or exactions have been paid, and were paid at the port of entry unless otherwise shown.


                                                 Other
 State specifically the Decision [as described in 19 U.S.C. § 1514(a)] and the Protest Claim:

 The issue which was common to all such denied protests:

 The eligibility of the protested articles for exclusions from Section 301 tariffs by meeting the
 descriptions provided in the sections of U.S. Note 20 of HTSUS Chapter 99, Subchapter III that
 correspond to the above-claimed provisions under HTSUS subheading 9903.88.45.




                                                                   Signature of Plaintiff’s Attorney

                                                                Eric R. Rock                      June 2, 2021
                                                                   Name                       Date
         Case 1:21-cv-00273-N/A Document 1               Filed 06/02/21    Page 3 of 7


                                     SCHEDULE OF PROTESTS

New York/Newark, NJ (4601)
Port of Entry

       Protest        Date Protest      Date Protest       Entry            Date of        Date of
       Number            Filed            Denied          Number            Entry        Liquidation

   4601-20-123867     12/01/2020        12/07/2020     600-0059297-6      07/09/2019     06/05/2020
   4601-20-123560     11/22/2020        12/15/2020     600-0083565-6      11/15/2019     09/25/2020
   4601-20-124108     12/09/2020        12/17/2020     600-0066690-3      08/13/2019     06/12/2020
   4601-20-124290     12/16/2020        12/29/2020     600-0093175-2      01/02/2020     06/19/2020
   4601-20-124292     12/16/2020        12/29/2020     600-0093266-9      01/04/2020     06/19/2020




                                                       If the port of entry shown above is different
 Port Director,
                                                       from the port of entry shown on the first page
 U.S. Customs and Border Protection
 Port of Newark                                        of the summons, the address of the District
 1100 Raymond Blvd.                                    Director for such port of entry must be given
 Newark, NJ 07102                                      in the space provided.
          Case 1:21-cv-00273-N/A Document 1             Filed 06/02/21    Page 4 of 7

                         SCHEDULE OF PROTESTS (CONTINUED)

Detroit, MI (3801)
Port of Entry

        Protest         Date Protest   Date Protest       Entry            Date of        Date of
        Number             Filed         Denied          Number            Entry        Liquidation

   3801-20-106234      12/01/2020      12/07/2020     600-0057799-3      07/09/2019     06/05/2020
   3801-20-106235      12/01/2020      12/17/2020     600-0059909-6      07/09/2019     06/05/2020
   3801-20-106302      12/09/2020      12/23/2020     600-0070596-6      09/16/2019     06/12/2020




                                                        If the port of entry shown above is different
 Port Director,
                                                        from the port of entry shown on the first page
 U.S. Customs and Border Protection
 Port of Detroit                                        of the summons, the address of the District
 2810 B West Fort Street, Suite #123                    Director for such port of entry must be given
 Detroit, MI 48216                                      in the space provided.
         Case 1:21-cv-00273-N/A Document 1             Filed 06/02/21    Page 5 of 7

                         SCHEDULE OF PROTESTS (CONTINUED)

Savannah, GA (1703)
Port of Entry

       Protest         Date Protest   Date Protest       Entry            Date of        Date of
       Number             Filed         Denied          Number            Entry        Liquidation

   1703-20-111420      12/01/2020     12/07/2020     600-0059348-7      07/12/2019     06/12/2020
   1703-20-111292      11/17/2020     12/08/2020     600-0055048-7      06/21/2019     05/22/2020
   1703-20-111488      12/09/2020     12/17/2020     600-0070928-1      09/13/2019     06/12/2020
   1703-20-111607      12/16/2020     12/29/2020     600-0094006-8      01/08/2020     06/19/2020




 Port Director,                                       If the port of entry shown above is different
 U.S. Customs and Border Protection                   from the port of entry shown on the first page
 Port of Savannah                                     of the summons, the address of the District
 1 East Bay Street                                    Director for such port of entry must be given
 Savannah, GA 31401                                   in the space provided.
           Case 1:21-cv-00273-N/A Document 1            Filed 06/02/21     Page 6 of 7

                          SCHEDULE OF PROTESTS (CONTINUED)

Los Angeles/Long Beach, CA (2704)
Port of Entry

        Protest         Date Protest   Date Protest        Entry           Date of         Date of
        Number             Filed         Denied           Number           Entry         Liquidation

    2704-20-147594      11/17/2020     12/08/2020     600-0057359-6      06/25/2019      05/22/2020
    2704-20-147595      11/17/2020     12/08/2020     600-0056920-6      06/25/2019      05/22/2020
    2704-20-147779      11/22/2020     12/15/2020     600-0057439-6      06/30/2019      05/29/2020
    2704-20-147780      11/22/2020     12/15/2020     600-0057460-2      06/30/2019      05/29/2020
    2704-20-148519      12/07/2020     12/17/2020     600-0060198-3      07/14/2019      06/12/2020
    2704-20-148665      12/09/2020     12/17/2020     600-0065344-8      08/10/2019      06/12/2020
    2704-20-148968      12/15/2020     12/23/2020     600-0083559-9      11/12/2019      06/19/2020
    2704-20-149026      12/16/2020     12/29/2020     600-0093261-0      01/02/2020      06/19/2020
    2704-20-149027      12/16/2020     12/29/2020     600-0093250-3      01/02/2020      06/19/2020
    2704-20-149030      12/16/2020     12/29/2020     600-0093914-4      01/07/2020      06/19/2020
    2704-20-148239      12/01/2020     12/11/2020     600-0060143-9      07/13/2019      06/12/2020
    2704-20-148240      12/01/2020     12/17/2020     600-0060139-7      07/13/2019      06/12/2020




Port Director,                                        If the port of entry shown above is different
U.S. Customs and Border Protection                    from the port of entry shown on the first page
Port of Los Angeles                                   of the summons, the address of the District
301 E. Ocean Blvd.                                    Director for such port of entry must be given
Long Beach, CA 90802                                  in the space provided.
          Case 1:21-cv-00273-N/A Document 1            Filed 06/02/21    Page 7 of 7

                         SCHEDULE OF PROTESTS (CONTINUED)

Seattle (3001)
Port of Entry

        Protest        Date Protest   Date Protest       Entry            Date of        Date of
        Number            Filed         Denied          Number            Entry        Liquidation

   3001-20-103468      11/22/2020     12/15/2020     600-0058756-2      07/07/2019     06/05/2020




 Port Director                                        If the port of entry shown above is different
 U.S. Customs and Border Protection                   from the port of entry shown on the first page
 Port of Seattle                                      of the summons, the address of the District
 19339 28th Ave.                                      Director for such port of entry must be given
 Building D                                           in the space provided.
 SeaTac, WA 98158
